DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 08/27/2021 and 07/29/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting 
sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that use the word “step” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the word “step” or “unit” that is coupled with functional language without reciting sufficient structure to perform the recited function and the word “step” or “unit” is not preceded by a structural modifier. Such claim limitation(s) is/are: “means for receiving one or more downlink control information messages that schedule one or more groups of downlink transmissions…”, “means for identifying, based at least in part on an index associated with the one or more downlink control information messages…”, “means for identifying, from the group index field of the first downlink control information message…”, and “means for transmitting, during the same time period, the feedback message for the one or more groups of downlink transmissions…” as cited in claim 37.
Because this/these claims limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims functions “means for receiving one or more downlink control information messages that schedule one or more groups of downlink transmissions…”, “means for identifying, based at least in part on an index associated with the one or more downlink control information messages…”, “means for identifying, from the group index field of the first downlink control information message…”, and “means for transmitting, during the same time period, the feedback message for the one or more groups of downlink transmissions…” as cited in claim 37, are functions that invokes 35 U.S.C. 112, sixth paragraph. 
Applicant's specification do not describe the functions recited in claim 37 and explicitly tie the functions to structures for performing the functions and the corresponding structure, material where one of ordinary skill in the art would recognize. Applicant may:
a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
b) Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
c) State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP 8§ 608.01 (0) and 2181.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 17, 19, and 37-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al (US20220110150).

Regarding Claim 1, the cited reference Lin a method for wireless communication(Fig. 1 discloses a communication system between base station A and terminal device B), comprising: receiving one or more downlink control information messages that schedule one or more groups of downlink transmissions, wherein a feedback message for the one or more groups of downlink transmissions is to be transmitted during a same time period(¶0029 discloses that the base station A indicates group information to which a PDSCH scheduled by Downlink control information (DCI) or a Physical Downlink Control Channel (PDCCH) carrying the DCI belongs through the DCI. When the base station A sends a trigger signaling to indicate the terminal device B to feed back ACK/NACK information corresponding to a group, the terminal device B feeds back feedback information corresponding to all PDSCHs or Physical Downlink Control Channels (PDCCHs) that belong to the group to the base station A and ¶0030 discloses that when the base station A triggers the terminal device B to perform full process feedback, the terminal device B transmits {NACKHARQ0,TB1, NACKHARQ0,TB1, NACKHARQ1,TB0, NACKHARQ1, TB1, NACKHARQ2,TB0, NACKHARQ2,TB1, bHARQ3,TB0,bHARQ3,TB1, bHARQ4,TB0, bHARQ4,TB1, NACKHARQ5,TB0, NACKHARQ5,TB1,NACKHARQ6,TB0, NACKHARQ6,TB1, bHARQ7,TB0, bHARQ7,TB1} in a PUCCH (bHARQi,TBj represents ACK/NACK feedback) … process feedback may be triggered through DCI format 1_1, and the DCI may be used for scheduling at least one PDSCH
transmission at the same time); identifying, based at least in part on an index associated with the one or more downlink control information messages, a first downlink control information message from the one or more downlink control information messages, the first downlink control information message including a group index field in accordance with a format of the first downlink control information message (¶0055 discloses that the terminal device supports up to two PDSCH groups. When the first DCI format is 1_1 and the first information field is a PDSCH-to-HARQ feedback timing indicator information field, the terminal device receives the first DCI, of which the format is 1_1. An indication result of a PDSCH group index information field in the first DCI is group 1); identifying, from the group index field of the first downlink control information message, a group index value indicating a first group from the one or more groups of downlink transmissions (¶0055 discloses that the terminal device supports up to two PDSCH groups. When the first DCI format is 1_1 and the first information field is a PDSCH-to-HARQ feedback timing indicator information field, the terminal device receives the first DCI, of which the format is 1_1. An indication result of a PDSCH group index information field in the first DCI is group 1); and transmitting, during the same time period, the feedback message for the one or more groups of downlink transmissions, the feedback message being based at least in part on the identified group index value (¶0055 discloses When the first DCI format is 1_1 and the first information field is a PDSCH-to-HARQ feedback timing indicator information field, the terminal device receives the first DCI, of which the format is 1_1. An indication result of a PDSCH group index information field in the first DCI is group 1 (that is, a downlink channel scheduled by the first DCI or a downlink channel carrying the first DCI belongs to group 1), an indication result of the Number of requested PDSCH group(s) information field in the first DCI is to feed back ACK/NACK information of two PDSCH groups (Physical Downlink Shared Channel groups) (that is, to trigger the terminal device to feed back ACK/NACK information corresponding to downlink channels in group 1 and group 2) and ¶0030 discloses that when the base station A triggers the terminal device B to perform full process feedback, the terminal device B transmits {NACKHARQ0,TB1, NACKHARQ0,TB1, NACKHARQ1,TB0, NACKHARQ1, TB1, NACKHARQ2,TB0, NACKHARQ2,TB1, bHARQ3,TB0,bHARQ3,TB1, bHARQ4,TB0, bHARQ4,TB1, NACKHARQ5,TB0, NACKHARQ5,TB1,NACKHARQ6,TB0, NACKHARQ6,TB1, bHARQ7,TB0, bHARQ7,TB1} in a PUCCH (bHARQi,TBj represents ACK/NACK feedback) … process feedback may be triggered through DCI format 1_1, and the DCI may be used for scheduling at least one PDSCH transmission at the same time).
	Regarding claim 19, the cited reference Lin discloses an apparatus for wireless communication, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (Fig. 6 and ¶0081-¶0082) to cause the apparatus to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding Claim 17. the cited reference Lin discloses all limitations of claim 1. Lin further discloses wherein each of the one or more downlink control information messages has a downlink control information format from a set of downlink control information formats (¶0052 discloses that the first DCI format includes one of the following formats: DCI format 1_1, DCI format 0_1, DCI format 1_2, and DCI format 0_2.).

Regarding claim 37, , the claim is drawn to an apparatus for wireless communication performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 38, the cited reference Lin discloses a non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable by a processor (Fig. 6 and ¶0081-¶0082) to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 15-16, 18-20, and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over by KARAKI et al (US20220361211), in view of Lei et al (US20220294573).

Regarding Claim 1. the cited reference KARAKI discloses a method for wirelesscommunication (¶0175 discloses a method performed by a wireless communication device), comprising: receiving one or more downlink control information messages that schedule one or more groups of downlink transmissions, wherein a feedback message for the one or more groups of downlink transmissions is to be transmitted during a same time period(¶0114 discloses that the UE receives the DCIs, attempts to decode the corresponding PDSCH transmissions, and reports HARQ feedback. ¶0146 discloses the WCD 312 receives and decodes the DCI in accordance with the fallback DCI format. In addition, the WCD 312 attempts to receive and decode the PDSCH transmission scheduled by the DCI. The WCD 312 determines the PDSCH group (if any) of the PDSCH transmission. ¶0012 further discloses that PDSCH grouping by explicitly signalling a group index in DCI scheduling the PDSCH gNB can request HARQ-ACK feedback in the same PUCCH for all PDSCHs in the same group); identifying, based at least in part on an index associated with the one or more downlink control information messages, a first downlink control information message from the one or more downlink control information messages, the first downlink control information message including a group index field in accordance with a format of the first downlink control information message (¶0016 discloses that PDSCH grouping by explicitly signalling a group index in DCI scheduling the PDSCH where ¶0188 discloses that the downlink data channel group for the first downlink data channel transmission comprises obtaining the downlink data channel group identifier for the first downlink data channel transmission from the first DCI); and transmitting, during the same time period, the feedback message for the one or more groups of downlink transmissions, the feedback message being based at least in part on the identified group index value (¶0016-¶0017 and ¶0019-¶0020 discloses that PDSCH grouping by explicitly signalling a group index in DCI scheduling the PDSCH … gNB can request HARQ-ACK feedback in the same PUCCH for all PDSCHs in the same group …One PUCCH can carry HARQ-ACK feedback for one or more PDSCH groups … DCI can request HARQ-ACK feedback for one or more PDSCH groups). The cited reference KARAKI discloses in ¶0016 PDSCH
grouping by explicitly signalling a group index in DCI. However, KARAKI does not explicitly teach
identifying, from the group index field of the first downlink control information message, a group 
index value indicating a first group from the one or more groups of downlink transmissions.
In an analogous art Lei teaches identifying, from the group index field of the first downlink control information message, a group index value indicating a first group from the one or more groups of downlink transmissions (¶0027 and ¶0029 discloses  group index may be introduced for triggering signaling to UE 101 for retransmission of HARQ-ACK feedback… For example, assuming two bits are used as group index, then up to four PDSCH groups may be supported. The value of group index may be selected from one of {0, 1, 2, 3}. Because value of group index may be cyclically incremented from one PDSCH group to a next PDSCH group, a first PDSCH group with value “0” may follow a fourth PDSCH group with value “3”).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Lei where Physical Downlink Shared Channel (PDSCH) grouping is explicitly indicated by a group index in Downlink Control Information (DCI) by using field of bits to indicate the number of PDSCH groups.

	Regarding Claim 2. the cited reference KARAKI and Lei discloses all limitations of claim 1. KARAKI further discloses identifying a total downlink assignment index value for a second group that is different from the first group based at least in part on the identified group index value from the first downlink control information message, wherein the feedback message is based at least in part on the identified total downlink assignment index value for the second group (¶0209 discloses that DCI comprises DAIs that reflect a latest T-DAI for each of the one or more downlink data channel transmission groups for which dynamic codebook HARQ feedback is requested. ¶0098 discloses that two PDSCH groups are supported. Counter DAI (C-DAI)/Total DAI (T-DAI) is accumulated only within each PDSCH group. This means that two C-DAIs/T-DAIs run in parallel, one corresponding to the first PDSCH group and the other corresponding to the second PDSCH group).

Regarding Claim 15. the cited reference KARAKI and Lei discloses all limitations of claim 1. KARAKI further discloses identifying, from the first downlink control information message, a value of a first new feedback indication field for the first group, a number of requested groups, a value of a second new feedback indication field for a second group that is different from the first group, or a combination thereof (¶0103 discloses that The fallback DCI indicates at least one of below information: Group ID: This the a ID for the PDSCH group to which the scheduled PDSCH belongs; New feedback indicator (NFI); Indication of 
the requested group(s) for which HARQ feedback is to be provided).
Regarding Claim 16. the cited reference KARAKI and Lei discloses all limitations of claim 1. KARAKI further discloses generating, based at least in part on one or more fields of the first downlink control information message, a first codebook for the first group and a second codebook for a second group that is different from the first group, wherein the feedback message includes the first codebook, the second codebook, or a combination thereof (Fig. 4B,steps 408 and 420 discloses that the base station 302 sends a request to the WCD 312 for dynamic codebook HARQ feedback for one or more PDSCH groups …the one or more requested PDSCH groups include the PDSCH group of the PDSCH transmission (step 408) and the WCD 312 generates dynamic codebook HARQ 
feedback for the PDSCH group(s) (step 420)).

Regarding Claim 18. the cited reference KARAKI and Lei discloses all limitations of claim 1. KARAKI further discloses wherein the format of the first downlink control information message comprises a non-fallback downlink control information format (¶0114 discloses that the PDSCH scheduled using non-fallback DCI … the gNB performs scheduling of PDSCH transmissions such that HARQ feedback for PDSCH transmissions scheduled by sending non-fallback DCIs to the UE).

Regarding claim 19, the cited reference Lin discloses an apparatus for wireless communication, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (Fig. 5 and ¶0151) to cause the apparatus to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 20, , the claim is drawn to an apparatus performing substantially the same features of the method of claim 2. Therefore the claim is subject to the same rejection as claim 2.

Regarding claim 33, , the claim is drawn to an apparatus performing substantially the same features of the method of claim 15. Therefore the claim is subject to the same rejection as claim 15.

Regarding claim 34, , the claim is drawn to an apparatus performing substantially the same features of the method of claim 16. Therefore the claim is subject to the same rejection as 
claim 16.

Regarding claim 35, , the claim is drawn to an apparatus performing substantially the same features of the method of claim 17. Therefore the claim is subject to the same rejection as claim 17.
Regarding claim 36, , the claim is drawn to an apparatus performing substantially the 
same features of the method of claim 18. Therefore the claim is subject to the same rejection as claim 18.
Regarding claim 37, , the claim is drawn to an apparatus for wireless communication 
performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 38, the cited reference Lin discloses a non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable by a processor (Fig. 5 and ¶0151) to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Allowable Subject Matter 
Claims 3-14 and 21-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is availablethrough Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462